 1

 2

 3

 4

 5

 6

 7

 8                               UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    JOHN CARLISLE DAVIS,                             No. 2:18-cv-1996 JAM CKD P
12                      Petitioner,
13            v.                                       ORDER
14    SCOTT KERNAN,
15                      Respondent.
16

17          Petitioner has requested a second extension of time to file and serve a response to

18   respondent’s December 20, 2018 motion to dismiss. Good cause appearing, IT IS HEREBY

19   ORDERED that:

20          1. Petitioner’s motion for an extension of time (ECF No. 23) is granted in part; and

21          2. Petitioner shall file and serve any opposition to respondent’s motion to dismiss on or

22   before July 8, 2019.

23          3. No further extensions of time shall be granted.

24   Dated: June 3, 2019
                                                     _____________________________________
25
                                                     CAROLYN K. DELANEY
26                                                   UNITED STATES MAGISTRATE JUDGE

27

28   12/davi1996.111
